Citation Nr: 1112981	
Decision Date: 04/01/11    Archive Date: 04/13/11

DOCKET NO.  09-38 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to additional accrued benefits.  


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to September 1971.  He died in May 2007.  The appellant is his sister.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, in which the RO denied the appellant's claim for additional accrued benefits.  

The record reflects that the appellant was represented by the North Carolina Department of Veterans Affairs (NCDVA), as reflected in a March 2007 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative.  In July 2010, prior to certification of the case to the Board, NCDVA revoked its power of attorney.  Although the July 2010 letter to the RO providing notice of this revocation listed the Veteran, as opposed to the appellant, as the claimant for whom power of attorney was being revoked, the letter listed the appellant's address under the Veteran's name, and indicated that a copy of the letter was furnished to the Veteran/claimant.  Accordingly, the appellant is recognized as proceeding pro se in this appeal.  See 38 C.F.R. § 14.631(c) (2010).  


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim on appeal has been accomplished.

2.  In an April 2007 rating decision, the Veteran was awarded nonservice-connected pension and special monthly pension benefits, effective March 27, 2007.  

3.  In May 2008, VA issued to the Veteran a check for $1,519.00, representing his pension benefits for April 2007; due to his death later that month, the appellant returned this check to VA.  

4.  In May 2008, the appellant was awarded $300.00 for the expenses of the Veteran's burial.  

5.  In July 2008, the appellant was awarded $1,500.00 in accrued benefits.  

6.  There is no evidence that the appellant bore any expenses of the Veteran's last sickness or burial in excess of the $1,800.00 already paid to her.


CONCLUSION OF LAW

The appellant is not eligible to receive additional accrued benefits.  38 U.S.C.A. §§ 5121(a), 5122 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1000, 3.1003 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

As will be discussed below, this claim is being denied as a matter of law.  VCAA notice in regard to this claim is not required because the United States Court of Appeals for Veterans Claims (Court) has held that when the interpretation of a statute is dispositive of the issue on appeal, neither the duty to assist nor the duty to notify provisions of the VCAA are implicated.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231- 32 (2000).





Law and Regulations

VA law provides that where death occurred on or after December 1, 1962, periodic monetary benefits (other than insurance and servicemembers' indemnity) authorized under laws administered by VA, to which a payee was entitled at his or her death under existing ratings or decisions or those based on evidence in the file at date of death, and due and unpaid will, upon the death of such person, be paid as defined by regulation.  See 38 U.S.C.A. § 5121 (West 2002 & Supp. 2010); 38 C.F.R. § 3.1000(a) (2010).

Applications for accrued benefits must be filed within one year after the date of death.  38 U.S.C.A. § 5121(c) (West 2002).  

Following timely filing of a proper claim, such benefits will be paid according to a statutorily prescribed order of distribution.  Under 38 U.S.C.A. § 5121 (West 2002), periodic monetary benefits to which a veteran was entitled at death under existing ratings or decisions or those based on evidence in the file at the date of death (hereinafter referred to as "accrued benefits") and due and unpaid, shall, on the death of such veteran be paid as follows: to the living person first listed below: (1) The veteran's spouse; (2) The veteran's children (in equal shares); (3) The veteran's dependent parents (in equal shares).  In all other cases, only so much of the accrued benefits may be paid as may be necessary to reimburse the person who bore the expense of last sickness and burial.  38 U.S.C.A. § 5121(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.1000(a) (2010).

Where the payee of a check for benefits has died prior to negotiating the check, the check shall be returned and canceled.  38 U.S.C.A. § 5122; 38 C.F.R. § 3.1003.  The amount represented by the returned check, less any payment for the month in which the payee died, shall be payable to the living person or persons in the order of precedence set forth for accrued benefits.  38 C.F.R. § 3.1003(a).  Payments to persons who bore the payee's last expenses are limited to the amount necessary to reimburse those expenses.  Id. 

The Court has interpreted the requirement that the check be "received" by a payee, for purposes of applying 38 U.S.C.A. § 5122, as requiring actual receipt by the payee during the payee's lifetime, that is, that the benefit payment be at least delivered to or under the control of the payee prior to the payee's death, even if not negotiated, signed, or used by the payee during his or her lifetime.  See Wilkes v. Principi, 16 Vet. App. 237, 242-243 (2002).  In essence, if the payment at issue was made to the payee after his or her death, the provisions of 38 U.S.C.A. § 5122 and 38 C.F.R. § 3.1003 are inapplicable; rather, the provisions of section 38 U.S.C.A. § 5121 govern as to an accrued benefits claim. Id.

Factual Background and Analysis

In an April 2007 rating decision, the RO awarded the Veteran nonservice-connected pension and special monthly pension based on the need for aid and attendance, each effective March 27, 2007.  The notice letter advising the Veteran of this decision informed him that he would be entitled to a monthly benefit of $1,519.00, with a payment start date of April 1, 2007.  The Veteran died in May 2007.  

A letter from the appellant's representative at the time, dated the same day as the Veteran's date of death, reflects that a check dated May 8, 2007, for $1,519.00 was being returned due to his death.  

In June 2007, the appellant filed a claim for accrued benefits.  In March 2008, she filed a claim for burial benefits, in which she reported that the total expense of the Veteran's burial was $1,800.00.  In May 2008, the appellant was awarded $300.00 for burial expenses.  

A July 2008 communication from the Funeral Home which handled the Veteran's funeral confirms that the expenses totaled $1,800.00 and that they were paid in full by the appellant.  The same month, the RO awarded the appellant $1,500.00 in accrued benefits, based on her payment of $1,800.00 for the Veteran's funeral expenses.  

The appellant contends that she is entitled to payment for the Veteran's pension benefits for April 2007.  A July 2008 Report of Contact reflects that she had returned the May 2007 check for his April 2007 pension benefits, so that it could be reissued in her name.  In her February 2009 notice of disagreement (NOD), the appellant reported that, upon the Veteran's death, her representative contacted the RO and was told that she would receive the check she was returning back in her name.  

At the time of his death, the Veteran was entitled to pension benefits for the month of April 2007.  The check for these benefits was issued to the Veteran in May 2007, prior to his death; however, the check was not negotiated prior to his death.  Accordingly, the check was returned to VA.  See 38 C.F.R. § 3.1003.  As such, pension benefits in the amount of $1,519.00 were due and unpaid to the Veteran at the time of his death.  

The appellant is neither the Veteran's spouse, child, nor dependent parent; rather, she is his sister.  Accordingly, she is not entitled to accrued benefits pursuant to 38 C.F.R. § 3.1000(a)(1).  However, as the person who bore the expense of his burial, she is entitled to accrued benefits for reimbursement for such expenses.  See 38 C.F.R. § 3.1000(a)(5).  Under the law governing reimbursement from accrued amounts due a deceased beneficiary, the appellant is not entitled to payment beyond the amount she was already reimbursed, as she does not contend, nor is there any evidence that she bore any additional expenses of the Veteran's last sickness or burial beyond the $1,800.00 already paid to her by the RO for documented funeral expenses.

Based on the undisputed facts of this case, the appellant is not entitled to payment beyond the $1,800.00 already reimbursed by the RO for the Veteran's funeral expenses.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  The Board is sympathetic to the appellant, but is bound by the law.  Therefore, the Board finds that the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to additional accrued benefits is denied.  




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


